Case 3:19-cv-19994-MAS-ZNQ Document 41 Filed 01/15/21 Page 1 of 11 PagelD: 1195

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

SAT AGIYAR, LLC,

Plaintiff, Civil Action No. 19-19994 (MAS) (ZNQ)

v MEMORANDUM OPINION

7-ELEVEN, INC.,

Defendant,

 

 

SHIPP, District Judge
This matter comes before the Court upon Plaintiff SAT Agiyar, LLC’s (“Plaintiff”) Motion

for Emergency Temporary Restraining Order and Order to Show Cause Why a Preliminary
Injunction Should Not Issue (“Motion”). (ECF No. 33.) Defendant 7-Eleven, Inc. (“Defendant”)
opposed (ECF No. 35), Plaintiff replied (ECF No. 36), and Defendant filed a proposed sur-reply
(ECF No. 37). The Court has carefully considered the parties’ submissions and decides the matter
without oral argument pursuant to Local Civil Rule 78.1. For the reasons set forth below, the Court
denies Plaintiff's Motion without prejudice.

I. BACKGROUND

Plaintiff owns and operates a 7-Eleven franchise (the “Store”) in Princeton, New Jersey.
(Am. Compl. 43, ECF No. 21.) Prior to Plaintiff operating the Store, Princeton adopted a local
ordinance (the “Ordinance”) that prohibited retail food establishments, such as the Store, from
operating between 2 AM and 5 AM. (Princeton, N.J., Ordinance 2014-45 § 1(c) (Dec. 15, 2014),

ECF No. 21-2.) The Ordinance contained a sunset provision providing that the prohibition on
Case 3:19-cv-19994-MAS-ZNQ Document 41 Filed 01/15/21 Page 2 of 11 PagelD: 1196

operating between 2 AM and 5 AM “shall automatically terminate and become null and void”
three years after the Ordinance’s adoption, unless readopted. (Jd. § 3.)

On September 14, 2015, Plaintiff entered into a franchise agreement (the “Franchise
Agreement”) with Defendant. (Am. Compl. 96; see generally Franchise Agreement, ECF
No. 21-1.} Under the Franchise Agreement, Plaintiff agreed to “comply with all local, state[,] and
federal laws, statutes, regulations, ordinances, and rules ... with respect to the operation, use,
repair[,] and possession of the Store.” (Franchise Agreement § 8(a)(1).) Plaintiff also agreed to
“maintain the Store as a [twenty-four-hour operation], unless prohibited by law or [Defendant
agreed] in writing to different operating hours.” (/d. § 19(d).) If the Ordinance prohibited the Store
from operating twenty-four hours per day, the parties agreed that “the Store must operate the
maximum number of hours permitted by law.” (Franchise Agreement Ex. D { (a), ECF No. 21-1
at *52.)!

Pursuant to the Franchise Agreement, Plaintiff agreed to pay a percentage of the Store’s
gross profit te Defendant (the “7-Eleven Charge”). (Franchise Agreement § 10(a); Franchise
Agreement Ex, E 8, ECF No. 21-1 at *63.) The 7-Eleven Charge is determined according to a fixed
schedule and starts at a base of 48% of the Store’s gross profit. (See Schedule D, Franchise
Agreement Ex. D 4, ECF No. 21-1 at *55.) If Defendant granted permission for the Store to
operate fewer than twenty-four hours per day, an additional 0.1% of gross profit is added to the
7-Eleven Charge for each hour the Store is closed per week. (Franchise Agreement Ex. D { (i)(2),
ECF No. 21-1 at *53.)

In light of the Ordinance, the parties executed an amendment to the Franchise Agreement

(the “Amendment”) on the same day the parties executed the Franchise Agreement. (See generally

 

' Page numbers preceded by an asterisk refer to the page number on the ECF header.
Case 3:19-cv-19994-MAS-ZNQ Document 41 Filed 01/15/21 Page 3 of 11 PagelD: 1197

Amendment, ECF No. 21-3.) The Amendment acknowledged that the Store was prohibited from
operating as a twenty-four-hour establishment and indicated “we are pursuing permits to allow for
a [twenty-four-hour] Operation.” (/d. { B.) The Amendment also acknowledged that, pursuant to
the Franchise Agreement, the 7-Eleven Charge for operating the Store would increase “if the Store
cannot operate as a [twenty-four-hour] operation for any reason[.]” (/d.) The parties executed the
Amendment to “temporarily allow the 7-Eleven Charge for the Store to remain unchanged” even
though the Ordinance prohibited the Store from operating as a twenty-four-hour establishment.
(fd. JC.)

In the Amendment, the parties agreed the 7-Eleven Charge would not increase based on
the Store’s reduced hours of operation until either the Store was permitted to operate as a
twenty-four-hour establishment or two years elapsed from the execution date of the Franchise
Agreement, whichever occurred sooner. (/d. { 1.) If the Store was not permitted to operate as a
twenty-four-hour establishment after two years, the parties agreed that Plaintiff would “continue
operating the Store under the terms of the Franchise Agreement, subject to the adjustment to the
7-Eleven Charge for a permitted reduction in hours of operation.” (/d. {| 2.)

Plaintiff pleads that Defendant represented that Plaintiff “would not be penalized through
a reduction or change in the [7-Eleven Charge] due to the fact that the [Store] could not be open
for a [twenty-four-hour] period.” (Am. Compl. 4 14.) Plaintiff also pleads that Defendant’s
Assistant Secretary/Franchise Sale Representative, Linford Bauder, “further represented to
Plaintiff that the [O]rdinance was not likely to be renewed, but if it was, the [A]Jmendment would
be renewed so as to not penalize Plaintiff for its inability to operate on a [twenty-four]-hour basis
pursuant to the Ordinance.” (/d. J 15.) Plaintiff relied upon these representations in executing the

Franchise Agreement. (/d. 7 16.)
Case 3:19-cv-19994-MAS-ZNQ Document 41 Filed 01/15/21 Page 4 of 11 PagelD: 1198

After the parties executed the Franchise Agreement and Amendment, but prior to the
Ordinance’s sunset date, Princeton readopted the Ordinance and repealed its sunset provision. (/d.
q 17.) Plaintiff pleads that, despite the readopted Ordinance prohibiting twenty-four-hour
operation, Defendant “demanded that [Plaintiff] operate the [Store] on a [twenty-four-hour] basis,”
and that Defendant “refused to extend [the] Amendment to the Franchise Agreement, as was done
when the Franchise Agreement was originally executed and as was represented to Plaintiff by Mr.
Bauder, 7-Eleven’s Assistant Secretary/Franchise Sale Representative.” (/d. J] 24-25.}

Plaintiff pleads that starting in 2017, and continuing through the filing date of the Amended
Complaint, Defendant “unilaterally altered the 7-Eleven Charge to increase 7-Eleven’s profit share
for the [Store] due to the sole fact that the [Store] could not operate on a [twenty-four-hour] basis.”
(id. 426.) Plaintiff further pleads that “(t]he failure of the Plaintiff to maintain the applicable
capital/equity in the [Store] is a direct result of 7-Eleven’s unilateral change in the profit-
distribution.” (/d. {| 28.)

Plaintiff's original Complaint asserted several causes of action or avenues of relief:
(1) breach of contract, (Compl. [J 28-36, ECF No. 1-1); (2) declaratory judgment, (id. {J 37-45);
(3) injunctive relief, (id. [| 46-51); (4) fraudulent misrepresentation, (id. {{] 52-62); (5) negligent
misrepresentation, (id. [J] 63-68); (6) unjust enrichment, (id. [J] 69-73); and (7) conversion, (id.
{1 74-79). Defendant moved to dismiss all counts for failure to state a claim. (See generally Def.’s
Moving Br., ECF No. 4-1.)

On June 30, 2020, the Court granted in part and denied in part Defendant’s Motion to
Dismiss. (June 30 Order, ECF No. 19; June 30 Memo. Op., ECF No. 20.) The Court found that the
Complaint failed to state breach of contract, fraudulent misrepresentation, negligent
misrepresentation, and unjust enrichment claims. (June 30 Mem. Op. 6-12.) The Court also

dismissed Plaintiff's separate counts for declaratory and injunctive relief because they were
Case 3:19-cv-19994-MAS-ZNQ Document 41 Filed 01/15/21 Page 5 of 11 PagelD: 1199

requests for remedies as opposed to independent causes of action. (/d. at 8.) Finally, the Court
denied Defendant’s Motion as to Plaintiff's conversion claim based upon Defendant’s failure to
meet its burden. (/d. at 12.) The Court granted Plaintiff leave to file an amended complaint. (june
30 Order.)

Plaintiff filed an Amended Complaint on July 28, 2020. (Am. Compl., ECF No. 21.)
Plaintiff's Amended Complaint asserts several causes of action: (1) breach of contract, (id. [J] 31-
45); (2) fraudulent misrepresentation, (id. J] 46-61); (3) negligent misrepresentation, (id. [| 62-
68); (4) violation of the New Jersey Franchise Practices Act (“NJFPA”), (id. {J 69-90);
(5) violation of the covenant of good faith and fair dealing, (id. {| 91-98); (6) interference with
prospective economic advantage (id. ff] 99-102); and (7) conversion (id. J] 103-08). Defendant
filed a Motion to Dismiss the Amended Complaint on August 11, 2020.* (ECF No. 23.)

Il. LEGAL STANDARD

“Preliminary injunctive relief is an extraordinary remedy and should be granted only in
limited circumstances.” Kos Pharms., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004)
(internal quotation marks and citation omitted). This remedy should be granted only if plaintiffs
establish that: (1) “they are likely to succeed on the merits of their claims”; (2) “they are likely to
suffer irreparable harm without relief’; (3) “the balance of harms favors them”; and (4) “relief is
in the public interest.” Issa v. Sch. Dist. of Lancaster, 847 F.3d 121, 131 (3d Cir. 2017) (citation
omitted). “A plaintiff's failure to establish any element in its favor renders a preliminary injunction
inappropriate.” NutraSweet Co. v. Vit-Mars Enters., Inc., 176 F.3d 151, 153 (3d Cir. 1999). With
respect to the first factor, “on an application for injunctive relief, the movant need only make a

showing of reasonable probability, not the certainty, of success on the merits.” Ati. City Coin &

 

? The Court will consider Defendant’s Motion to Dismiss the Amended Complaint in a subsequent
decision.
Case 3:19-cv-19994-MAS-ZNQ Document 41 Filed 01/15/21 Page 6 of 11 PagelD: 1200

Slot Serv. Co., Inc. v. IGT, 14 F. Supp. 2d 644, 657 (D.N.J. 1998) (internal quotation marks and
citations omitted).

II. DISCUSSION

A. Arguments Raised by Plaintiff in its Moving Brief
With respect to the first factor—likelihood of success on the merits—Plaintiff argues that
Defendant violated the covenant of good faith and fair dealing and the NJFPA.? (PI1.’s Moving Br.
11-17, ECF No. 33-1.) The Court will examine each, in turn.
1. The Covenant of Good Faith and Fair Dealing
A breach of the covenant of good faith and fair dealing occurs if a party to a contract “acts
in bad faith or engages in some other form of inequitable conduct.” Black Horse Lane Assoc., L.P.
v. Dow Chem. Corp., 228 F.3d 275, 288 (3d Cir. 2000). A party does not breach the covenant
simply by making decisions that disadvantage the other party. Fabbro v. DRX Urgent Care LLC,
616 F. App’x 485, 488 (3d Cir. 2015) (citing Elliott & Frantz, Inc. v. Ingersoll-Rand Co., 457 F.3d
312, 329 (3d Cir. 2006)). In addition, “[i]f courts construe the covenant too broadly, it ‘could
become an all-embracing statement of the parties’ obligations under contract law, imposing
unintended obligations upon parties and destroying the mutual benefits created by legally binding
agreements.’” Brunswick Hills Racquet Club, Inc. v. Route 18 Shopping Ctr. Assocs., 864 A.2d
387, 399 (N.J. 2005) (quoting Northview Motors, Inc. v. Chrysler Motor Corp., 227 F.3d 78, 92
(3d Cir. 2000)). Moreover, “[a] breach of the covenant of good faith and fair dealing must not arise

out of the same conduct underlying an alleged breach of contract action.” 7B Unlimited, LLC v.

 

3 Plaintiff alleges that “Defendant’s actions against Plaintiff have, amongst other things, violate[d]
the covenant of good faith and fair dealing as well as the NJFPA.” (/d. at 10 (emphasis added).)
Plaintiff, however, only argues Defendant’s alleged violation of the covenant of good faith and
fair dealing and the NJFPA in detail in its brief. The Court, consequently, considered these two
grounds in reaching its decision.
Case 3:19-cv-19994-MAS-ZNQ Document 41 Filed 01/15/21 Page 7 of 11 PagelD: 1201

Clear Cut Lawn Decisions, LLC, No. 12-3355, 2013 WL 6048720, at *3 (D.N.J. Nov. 14, 2013)
(citing Wade v. Kessler Inst., 798 A.2d 1251, 1261-62 (N.J. 2002)).
Plaintiff argues that 7-Eleven has required it to operate the Store for a period of twenty-four
hours even though a law prohibits twenty-four-hour operation. (Pl.’s Moving Br. 11-12, 15.)
According to Plaintiff,
the franchisor is imposing upon the Plaintiff the requirement that it
operate the Store for a period of [twenty-four] hours, despite a law
that prohibits same and the very Franchise Agreement prohibition
on violating the law. Defendant’s continued unwillingness to
provide the appropriate amendment to the Franchise Agreement to
ameliorate this Hobson’s choice is, most certainly, a breach of the
covenant of good faith and fair dealing.
(id. at 11-12.)
7-Eleven, however, is not requiring Plaintiff to operate the Store for a period of twenty-four
hours. Rather, 7-Eleven is enforcing the terms of the Amendment. In that regard, the increase in
the 7-Eleven Charge as a result of the Store operating fewer than twenty-four hours per day,
beginning two years after the execution of the Franchise Agreement, appears permitted by the
plain language of the Franchise Agreement and the Amendment. In addition, the same alleged
conduct that gave rise to Plaintiff's breach of contract claims underlies Plaintiff's claim for breach
of the covenant of good faith and fair dealing. Based upon the arguments raised in its moving
papers, Plaintiff has not demonstrated a likelihood of success on the merits on its claim for breach
of the implied covenant of good faith and fair dealing.
2. The NJFPA
The purpose of the NJFPA is to preclude termination “without good cause.” N.J. Stat. Ann.
§ 56:10—5; Atl. City Coin & Slot Serv. Co., 14 F. Supp. 2d at 658, It applies only to a franchise
(1) the performance of which contemplates or requires the

franchisee to establish or maintain a place of business within the
State of New Jersey, (2) where gross sales of products or services
Case 3:19-cv-19994-MAS-ZNQ Document 41 Filed 01/15/21 Page 8 of 11 PagelID: 1202

between the franchisor and franchisee covered by such franchise
shall have exceeded $35,000.00 for the [twelve] months next
preceding the institution of suit pursuant to this act, and (3) where
more than 20% of the franchisee’s gross sales are intended to be or
are derived from such franchise.

Atl. City Coin & Slot Serv. Co., 14 F. Supp. 2d at 658 (quoting N.J. Stat. Ann. § 56:10—4), The Act
is intended to prevent “arbitrary or capricious actions by the franchisor who generally has vastly
greater economic power than the franchisee.” /d. (citation omitted). “For the purpose of [the
NJFPA], good cause for terminating . . . a franchise shall be limited to failure by the franchisee to
substantially comply with those requirements imposed upon him by the franchise.” N.J. Stat. Ann.
§ 56:10—5. Additionally, “[i]t shall be a violation of [the NJFPA] for any franchisor . . . [t]o impose
unreasonable standards of performance upon a franchisee.” N.J. Stat. Ann. § 56:10—7(e).
Plaintiff argues that “[rJegardless of the amendment between the parties, . . . the failure to

extend the waiver of the 24-hour requirement, in light of the Borough’s law prohibiting same is
the ‘unfair’ or ‘unreasonable’ practice. Asa result, the Plaintiff clearly states a violation of the. . .
NJFPA.” (P1.’s Moving Br. 12.) Plaintiff also argues:

the franchisor was and continues to impose upon the Plaintiff the

requirement that it operate the Store for a period of [twenty-four]

hours, despite a law that prohibits same. It is this conduct by

Defendant which Plaintiff alleges is unreasonable and in violation

of the Act. Moreover, the Defendant has used this unreasonable

standard to penalize Plaintiff financially; used this unreasonable

demand as a basis for numerous allegations of default under the

Franchise Agreement; and has further threatened to terminate the

franchise as a result. Accordingly, the issue between the parties is

not the simple creation of an economic hardship, but rather the

imposition of a requirement for operation.
(id. at 15.}

As discussed above, however, and as demonstrated by the language of the Agreement and

Amendment, 7-Eleven is not requiring Plaintiff to operate the Store for a period of twenty-four

hours. Rather, 7-Eleven is enforcing the terms of the Amendment. Here, Plaintiff has not
Case 3:19-cv-19994-MAS-ZNQ Document 41 Filed 01/15/21 Page 9 of 11 PagelD: 1203

demonstrated a likelihood of success on the merits on its NJFPA claim because the 7-Eleven
Charge is apparently permitted by the plain language of the Franchise Agreement and the
Amendment.

Because Plaintiff has failed to demonstrate a likelihood of success on the merits on its
claims for breach of the implied covenant of good faith and fair dealing and violation of the
NJFPA, the Court need not reach the other prongs of the preliminary injunction analysis.*

B. Arguments Raised by Plaintiff for the First Time in Its Reply Brief

Plaintiff raises pandemic-related arguments for the first time in its reply brief. Specifically,
Plaintiff asserts that Defendant issued default notices for two years but only chose to pursue
surrender of the store during the pandemic. (PI.’s Reply Br. 3, ECF No. 36.) Plaintiff also argues:

Defendant admits that the Net Worth deficiencies resulted from

pandemic time operations. In fact, during this time, Plaintiff

requested assistance from Defendant, as it, like most retail

businesses across the country, greatly suffered. Assistance was

offered to many franchisees, but not only did Defendant refuse

assistance for Plaintiff, it has now used the financial difficulties

caused by the pandemic (a 33% loss in revenue) as the basis for [its]

present action to terminate the franchise—more evidence of

Defendant’s bad faith in dealing with this franchisee and breach of

the NJFPA.
(id. at 2.) According to Plaintiff, “[lJosses were a direct result of pandemic impacts such as
Princeton University closing campus to its students, the state imposed stay at home restrictions,

[and] other local businesses shutting down causing customer traffic to deteriorate, etc.” (/d. at 2

n.3.)

 

4 On January 14, 2021, the parties e-filed correspondence jointly requesting referral to the
magistrate judge. (Jan. 14, 2021 Ltr., ECF No. 39.) The Court, therefore, has referred this matter
to the Honorable Zahid N. Quraishi, U.S.M.J. Based on the joint request for referral to the
magistrate judge, the Court notes that any potential harm no longer appears to be “immediate.” See
Campbell Soup Co. v. ConAgra, Inc., 977 F.2d 86, 91 (3d Cir. 1992) (stating that a moving party
“must make a clear showing of immediate irreparable harm’).
Case 3:19-cv-19994-MAS-ZNQ Document 41 Filed 01/15/21 Page 10 of 11 PageID: 1204

In its Motion to File Sur-Reply,? Defendant argues that “[I]iability for breach of contract
is strict, and Plaintiff's vague contentions that other franchisees have been treated more favorably
than it are irrelevant to the propriety of franchise termination. Moreover, Plaintiff has, in fact,
benefitted from 7-Eleven’s COVID-19 programs for which it is eligible.” (Def.’s Motion to File
Sur-Reply 4-5, ECF No. 37.)

As noted, the NJFPA prohibits any franchisor from “impos[ing] unreasonable standards of
performance upon a franchisee.” N.J. Stat. Ann. § 56:10—7(e). Here, Defendant argued strict
liability for breach of contract but did not address Plaintiff's COVID-related assertions with
respect to Plaintiff's NJFPA claim. Notably, however, Defendant did not have the opportunity to
do so in its original opposition because Plaintiff failed to raise these allegations in its moving
papers. °

Plaintiff argued in its moving brief that its “negative net worth is a direct result of
7-Eleven's unilateral change in the 7-Eleven [C/harge, the very subject of this lawsuit” (Pl.’s
Moving Br. 7 (emphasis added).) Plaintiff subsequently raised net-worth deficiencies based on
COVID for the first time in its reply brief. (P1.’s Reply Br. 2—3). “A moving party[, however,] may
not raise new issues and present new factual materials in a reply brief that it should have raised in

its initial brief.” D'Alessandro v. Bugler Tobacco Co., No. 05-5051, 2007 WL 130798, at *2

 

5 On January 13, 2021, Defendant filed a Motion for Leave to File Sur-Reply in Opposition to
Plaintiff's Motion (ECF No. 37) and attached its proposed sur-reply brief to its Motion (ECF No.
37-1).

6 Indeed, in its moving brief, Plaintiff simply referenced COVID in the Preliminary Statement.
(PI.’s Moving Br. 2—3.) Plaintiff argued that “shutting down the business would undisputedly harm
Plaintiff's employees, who will lose their jobs during the pandemic, and the Princeton community
in which this essential business—a convenience stores [sic] selling groceries and other needs—
serves, and which by adoption of the ordinance has made a public interest determination that the
business cannot operate [twenty-four] hours a day.” (/d.)

10
Case 3:19-cv-19994-MAS-ZNQ Document 41 Filed 01/15/21 Page 11 of 11 PagelD: 1205

(D.N.J. Jan. 12. 2007) (quoting /nt'’l Raw Materials, Ltd. v. Stauffer Chem. Co., 978 F.2d 1318,
1327 n.11 (3d Cir. 1992)).

Here, both Defendant and the Court were prejudiced by Plaintiff's allegations raised for
the first time in its reply brief. Moreover, Plaintiff's allegations were insufficiently supported.’
Plaintiff, consequently, failed to demonstrate a likelihood of success on the merits on its new
allegations that 7-Eleven imposed unreasonable standards of performance based on the losses it
suffered due to COVID-19.

IV. CONCLUSION

For the reasons set forth above, the Court denies Plaintiff's Motion without prejudice. The

Court will enter an order consistent with this Memorandum Opinion.

 

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

? For example, Plaintiff offered no specifics regarding the assistance it requested that Defendant
allegedly refused. Plaintiff also offered no specifics regarding assistance that Defendant allegedly
offered to franchisees other than Plaintiff that Defendant failed to offer Plaintiff.

11
